DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 18, 2020 has been entered.
Response to Arguments
Applicant's arguments filed December 18, 2020 have been fully considered but they are not persuasive. Applicant has amended independent claim 14 to recite measuring creatinine in a subject, and determining that a subject has renal disease that is not indicated by the creatinine measurement.  Applicant has argued that the Examiner has not established that administering a drug to a subject wherein the measured amount of creatinine does not indicate renal disease is well understood, routine, and conventional activity in the art.  The Examiner contends that the limitation “for whom the measured amount of creatinine does not indicate the renal disease” further defines the subject, and therefore is part of the law of nature.  Furthermore, the Examiner notes that the amended limitation is recited in the determining step of claim 14, which represents an abstract idea as the determining step only requires analyzing the measured amount of amino acid stereoisomers and deciding on a treatment to counter the measured values.  In assessing the claims from this viewpoint, the Examiner contends that the creatinine measurement is immaterial .
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
	
For claim 37, the phrase “a baseline creatinine level” will be broadly interpreted as the phrase indicates multiple baseline creatinine levels.  For example, the Examiner notes that “a baseline creatinine level” can refer to a healthy subject, a population of healthy subjects (reference values), a subject diagnosed with renal disease, or a population of subjects diagnosed with renal disease.  The Examiner requests that Applicant consider amending claim 37 to clarify what constitutes a baseline creatinine level.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798